Case 8:18-cv-02869-VMC-CPT Document 86 Filed 06/27/19 Page 1 of 2 PageID 848



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                          Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                    /

           NOTICE OF SUPPLEMENT TO RULE 3.01(g) CERTIFICATE IN
           DEFENDANT’S MOTION TO QUASH NON-PARTY SUBPOENAS
                  AND FOR PROTECTIVE ORDER (DOC # 76)

       Defendant, Christopher Frankel, through counsel and under Local Rule 3.01(g),

supplements the certificate of conference with counsel in Defendant’s Motion to Quash Non-

Party Subpoenas and for Protective Order (Doc # 76) as follows:

       I certify that I conferred with opposing counsel by telephone on June 24 and 27, 2019, in

a good faith effort to resolve the issues raised by the motion, and we have not been able to agree

on a resolution of the motion.

Dated: June 19, 2019                   By:   /s/ Harold Holder
                                             David C. Banker (Fla. Bar No. 352977)
                                             Harold D. Holder (Fla. Bar No. 118733)
                                             BUSH ROSS, PA
                                             1801 N. Highland Avenue, Tampa, Florida 33602
                                             Phone: 813-224-9255 | Fax: 813-223-9620
                                             dbanker@bushross.com; hholder@bushross.com
                                             Attorneys for Defendant




                                                1
Case 8:18-cv-02869-VMC-CPT Document 86 Filed 06/27/19 Page 2 of 2 PageID 849



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 27, 2019, all counsel of record who consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF
system. I further certify that I mailed the foregoing document and the notice of electronic filing
by first-class mail to any non-CM/EFC participants:

       V. Stephen Cohen, Esq.
       Shane B. Vogt, Esq.
       Kenneth G. Turkel, Esq.
       BAJO | CUVA | COHEN | TURKEL
       100 North Tampa Street, Suite 1900
       Tampa, FL 33602
       kturkel@bajocuva.com
       svogt@bajocuva.com
       scohen@bajocuva.com

       Charles J. Harder, Esq.
       Jordan Susman, Esq.
       HARDER LLP
       132 South Rodeo Drive, Suite 301
       Beverly Hills, CA 90212-2406
       charder@harderllp.com
       jsusman@harderllp.com
       Attorneys for Plaintiffs

                                       By: Harold Holder




                                                2
